                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

TYLER JOHNSON, et al.,               :
Individually and on behalf of
similarly situated employees         :

     v.                              :   Civil Action No. DKC 18-3276

                                     :
HELION TECHNOLOGIES, INC.
                                     :

                             MEMORANDUM OPINION

     Presently pending in this employment collective action is

the joint motion for approval of acceptance of offer of judgment

and entry of judgment filed by Defendant Helion Technologies,

Inc., and Plaintiff Tyler Johnson.             (ECF No. 45).      The issues

have been briefed, and the court now rules, no hearing being

deemed necessary.     Local Rule 105.6.        For the following reasons,

the motion will be denied without prejudice.

I.   Background

     Plaintiffs,     Tyler     Johnson   and    James   Phelan,     filed   a

complaint on behalf of themselves and those that are similarly

situated on October 23, 2018.            (ECF No. 1).      The complaint

alleges   that   Defendant    “improperly   classified    them    as   exempt

employees and/or failed to pay them overtime wages in violation

of the” Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq.; the Maryland Wage and Hour Law (“MWHL”), Md.Code Ann.,

Lab. & Empl. § 3-401, et seq.; and the Maryland Wage Payment and
Collection Law (“MWPCL”), Md. Code, Lab. & Emp. § 3-501 et seq.

(ECF No. 45-1, at 2).

       On       August   12,    2019,    Defendant’s     counsel    sent     Plaintiff

Johnson’s counsel an Offer of Judgment.                     (ECF No. 45-1, at 2).

The offer proposed “to allow judgment to be entered against

Defendant,        and    in    favor    of   Plaintiff   Johnson,     in    the    total

amount of $31,500.00, inclusive of attorneys[’] fees and costs,

$5,250.00 of which shall be wages, $5,250 of which shall be

liquidated damages, and $21,000 of which shall be attorneys[’]

fees[.]”          (ECF No. 45-2, at 1).             Plaintiff Johnson, through

counsel, accepted the offer on the same day.                    (ECF No. 45-1, at

2).        Plaintiff     Johnson’s       acceptance    “indicate[d]        that   it   is

conditioned on [Defendant] dismissing with prejudice the action

which [Defendant] has initiated against [Plaintiff Johnson] in

the    Circuit      Court      for   Baltimore    County,    Helion   Technologies,

Inc.       v.   Johnson,      Case     No.   03-C-18-012051    (the   ‘State       Court

Action’), and [Defendant] has agreed to that condition.”1                         (Id.)




       1
       The court accepts the parties’ joint representation that
the dismissal of the State Court Action is a condition of
Plaintiff Johnson’s acceptance, but notes that the exhibit
attached to the motion does not include the condition. See ECF
No. 45-2.   Additionally, the parties should note that “[t]o be
effective, the acceptance must be unconditional.”     Statutory
Offer of Judgment (Rule 68), Rutter Group Prac. Guide Fed. Civ.
Proc. Before Trial (Nat Ed.) Ch. 15-D.
                                              2
II.   Analysis

      Judge Hazel outlined the proper interplay between the FLSA

and Rule 68 in Banegas v. Gen. Lawn Serv. Corp., No. 13-cv-3728-

GJH, 2014 WL 12740666, at *1 (D.Md. July 17, 2014):

           Federal    Rule   of   Civil    Procedure    68(a)
           instructs the court to enter judgment after
           receiving an accepted offer of judgment.
           However, the [FLSA] . . . does not permit
           settlement or compromise except with (1)
           supervision by the Secretary of Labor or (2)
           a judicial finding that the settlement
           reflects     “a    reasonable    compromise     of
           disputed issues” rather than “a mere waiver
           of statutory rights brought about by an
           employer’s    overreaching.”         Lynn’s   Food
           Stores, Inc. v. U.S., 679 F.2d 1350, 1354
           (11th Cir. 1982); see also Lopez v. NTI, LLC,
           748 F.Supp.2d 471 (D.Md. 2010) (explaining
           that courts assess FLSA settlements for
           reasonableness).       Accordingly, the FLSA
           modifies Rule 68(a) such that in claims
           filed under the FLSA, the court will enter
           judgment when presented with an offer and
           acceptance only after the court is satisfied
           that    the    settlement    is    a    reasonable
           compromise.

      Although the United States Court of Appeals for the Fourth

Circuit has not directly addressed the factors to be considered

in deciding whether to approve such settlements, district courts

in this circuit typically employ the considerations set forth by

the United States Court of Appeals for the Eleventh Circuit in

Lynn’s Food Stores.      See, e.g., Duprey v. Scotts Co. LLC, 30

F.Supp.3d 404, 407-08 (D.Md. 2014); Lopez, 748 F.Supp.2d at 478.

An FLSA settlement generally should be approved if it reflects


                                   3
“a fair and reasonable resolution of a bona fide dispute over

FLSA provisions.”          Lynn’s Food Stores, 679 F.2d at 1355.                  Thus,

as a first step, the bona fides of the parties’ dispute must be

examined   to    determine        if     there    are    FLSA    issues    that     are

“actually in dispute.”            Id. at 1354.          Then, as a second step,

the terms of the proposed settlement agreement must be assessed

for   fairness    and      reasonableness,         which   requires       weighing    a

number of factors, including:

           (1) the extent of discovery that has taken
           place; (2) the stage of the proceedings,
           including the complexity, expense and likely
           duration of the litigation; (3) the absence
           of fraud or collusion in the settlement; (4)
           the   experience    of  counsel   who   have
           represented the plaintiffs; (5) the opinions
           of counsel . . . ; and (6) the probability
           of plaintiffs’ success on the merits and the
           amount of the settlement in relation to the
           potential recovery.

Hackett v. ADF Rest. Investments, 259 F.Supp.3d 360, 365 (D.Md.

2016)   (quoting Saman v. LBDP, Inc., No. 12-cv-1083-DKC, 2013 WL

2949047,   at    *3   (D.Md.      June    13,    2013));   see    also    Duprey,    30

F.Supp.3d at 408, 409.            Finally, where a proposed settlement of

FLSA claims includes a provision regarding attorneys’ fees, the

reasonableness        of    the    award        must    also    “be   independently

assessed, regardless of whether there is any suggestion that a

‘conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.’”                       Lane v. Ko–Me, LLC,



                                           4
No.   10-cv-2261-DKC,       2011    WL    3880427,       at    *3   (Aug.      31,    2011)

(citation omitted).

      A.     Bona Fide Dispute

      “In deciding whether a bona fide dispute exists as to a

defendant’s        liability      under    the     FLSA,       courts       examine     the

pleadings     in    the    case,    along       with   the     representations          and

recitals in the proposed [ ] agreement.”                       Duprey, 30 F.Supp.3d

at 408.      Here, there is a bona fide dispute.                    Plaintiff Johnson

“initiated this action because he believed that [Defendant] owed

him overtime compensation for ten to thirty hours of overtime

each week.”         (ECF No. 45-1, at 4).                Defendant “reviewed its

internal     records      and   determined       that.     .   .    it   did    not     owe

[Plaintiff     Johnson]     any    overtime      compensation         and    that,     even

assuming it owed [Plaintiff Johnson] any overtime compensation,

the amount owed was less than $2,500.00.”                       Id.      Thus, a bona

fide dispute exists.

      B.     Fairness & Reasonableness

      Upon     review      of     the     parties’       submissions         and      after

considering the relevant factors, the offer of judgment appears

to be a fair and reasonable compromise of the parties’ bona fide

dispute.     Plaintiff Johnson “believed that [Defendant] owed him

overtime compensation for ten to thirty hours of overtime each

week[,]” but did not specifically allege the total number of

overtime hours he worked or the compensation value of those

                                            5
hours.      (ECF No. 45-1, at 4).                  Defendant alleges that “the

maximum amount of overtime compensation that it could possibly

owe    [Plaintiff       Johnson],      given      his   rate    of   pay,      was    under

$2,500.”       (Id.)    The parties agree that $10,500 ($5,250 in wages

and $5,250 in liquidated damages) is “an amount that exceeds, by

a factor of approximately [five],” “the sum of the amounts which

[Plaintiff Johnson] could possibly recover[.]”                            (Id. at 4-5.)

Defendant also agreed to dismiss its state court action against

Plaintiff      Johnson       with    prejudice,     which      the   parties       believe

enhances “[t]he fairness of the proposed resolution.”                            (Id. at

5.)

       Other     relevant           factors       support      the        fairness      and

reasonableness of the offer of judgment.                    The parties note that

“[b]y avoiding a formal discovery period, monies and resources

that may otherwise have been consumed by the litigation are

available      for     resolution      of    [Plaintiff     Johnson’s]         claims[.]”

(ECF No. 45-1, at 5).              Counsel for both parties “are experienced

in this type of matter[]” and “have had sufficient opportunity

to    review    the    pleadings,       gather     information,       negotiate,       and

advise their clients of the risks associated with continuing

litigation.”         (Id. at 5–6).          Finally, “[t]here is no evidence of

fraud or collusion on the part of either [p]arty.”                         (Id.)      Thus,

the    $10,500       offer    of     judgment     appears      to    be    a   fair    and

reasonable compromise of the parties’ bona fide dispute.

                                              6
       C.        Attorneys’ Fees and Costs

       Finally, attorneys’ fees and costs must also be assessed

for reasonableness.            To assess “the reasonableness of the fee,

courts      typically    refer    to   the       principles       of   the   traditional

lodestar method as a guide[.]”                    Hackett, 259 F.Supp.3d at 367

(internal         citations    omitted).           The    starting       point     in    the

lodestar         calculation     is    multiplying          the    number     of        hours

reasonably expended by a reasonable hourly rate.                             Robinson v.

Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009).

“An hourly rate is reasonable if it is ‘in line with those

prevailing in the community for similar services by lawyers of

reasonably         comparable    skill,          experience,       and    reputation.’”

Duprey, 30 F.Supp.3d at 412 (quoting Blum v. Stenson, 465 U.S.

886, 890 n.11 (1984)).           This court has established presumptively

reasonable rates in Appendix B to its Local Rules.

       The parties do not provide any information to support the

requested $21,000.00 attorneys’ fees and costs.                          (ECF No. 45-1,

at 5).      Instead, they assert “that $21,000.00 is an appropriate

amount      of    attorneys[’]    fees     and      costs    to    allocate      to     work

performed for Mr. Johnson in this matter by his counsel[]” and

they     conclude       that    the    “amount       is     reasonable        under      the

circumstances.”         Id.    In an earlier joint motion for approval of

acceptance of offer of judgment and entry of judgment regarding

Plaintiff Matt Willis, (ECF No. 34), the parties stated:

                                             7
             $6,112.00   is   an  appropriate  amount of
             attorneys’ fees and costs to allocate to
             work performed for Mr. Willis[] in this
             matter by his counsel.      At the time the
             [o]ffer was made, a total of 112.88 hours
             were   spent   by   Plaintiffs’  counsel in
             preparing the case, for a fee total of
             $24,447.50. Thus, a fee total of $6,112.00,
             which is a 75% reduction, is reasonable
             under the circumstances.”

(ECF No. 34-1, at 5).       The applicability of those estimates to

Plaintiff    Johnson’s   matter   is       unclear.       The   absence   of   any

additional    information   prevents        the   court   from   assessing     the

reasonableness of the requested fee.

III. Conclusion

     For the foregoing reasons, the joint motion for approval of

acceptance of offer of judgment and entry of judgment will be

denied without prejudice.     A separate order will follow.



                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge




                                       8
